IN THE SUPREME COURT OF PENNSYLVANIA




IN RE:                                         :   No. 515
                                               :
PROMULGATION OF FINANCIAL                      :   JUDICIAL ADMINISTRATION
REGULATIONS PURSUANT TO 42                     :
Pa.C.S. § 3502(A)                              :   DOCKET




                                        ORDER

PER CURIAM:

        AND NOW, this 10th day of April, 2019, it is Ordered pursuant to Article V,
Section 10(c) of the Constitution of Pennsylvania and Section 3502(a) of the Judicial
Code, 42 Pa.C.S. §3502(a), that the Court Administrator of Pennsylvania is authorized
to promulgate the attached Financial Regulations. The Financial Regulations are
effective April 28, 2019.

       To the extent that notice of proposed rulemaking may be required by Pa.R.J.A.
No. 103, the immediate promulgation of the regulations is hereby found to be in the
interest of efficient administration.

        This Order is to be processed in accordance with Pa.R.J.A. No. 103(b) and is
effective immediately.